Citation Nr: 0000117	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  99-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral leg 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant, Becky Bowman


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel



INTRODUCTION

The veteran served in the Army National Guard of Mississippi 
from February 1971 to February 1977, with a period of active 
duty for training from June 1971 to November 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1998 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A video conference hearing was held September 28, 1999 before 
the undersigned Board member.

FINDING OF FACT

A current bilateral leg disability is not shown.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral leg disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

As stated above, the first element of a successfully well 
grounded claim requires medical evidence of a current 
disability.  In his VA Form 21-526 (Veteran's Application for 
Compensation or Pension) filed in March 1998, the veteran 
describes his condition as follows:  "Pain in legs, which 
has worsened over the years and causes me not to be able to 
stand, walk and run for long periods of time. First noticed 
in basic training in 6-71."  When asked about his condition 
at the video conference hearing, the veteran indicated that 
the pain is primarily located in the joints of his legs.  
Transcript of Hearing (Transcript) at page 5.  He further 
states that he experiences swelling and pain so pronounced in 
his kneecaps that he cannot touch them without discomfort.   
Transcript at page 10.
The veteran submitted to a VA medical examination in March 
1998 and informed the examining provider about his symptoms, 
the particulars of which are summarized in the examination 
report as follows:  "[The veteran] claims to have pain in 
the anterior aspect of both legs from the tibial tubercle 
down about 6 or 8 inches.  This is present in both legs to 
some degree all of the time.  It is worse when he extends his 
knees.  For the past 2 months, he has been using a walking 
cane."  The results of the examination indicate that the 
provider found no swelling or effusion in either knee and no 
quadriceps atrophy in either leg.  Additionally, the 
veteran's collateral ligaments were found to be "stable to 
varus and valgus stress in extension and 30 degrees of 
flexion."  Anterior and posterior drawer tests were 
negative, indicating satisfactory integrity of the cruciate 
ligaments of both knees.  An x-ray examination revealed no 
bony abnormalities and further indicated that the articular 
cartilage was of normal height and that there were no 
osteophytes or loose bodies.  The examination provider 
concluded his report with the following impression:  "I can 
find on physical and x-ray examination no objective evidence 
of organic pathology to explain this patient's symptoms."  
The Board notes that there is no evidence that any other 
examination of the veteran occurred which sought to diagnose 
the symptoms he was experiencing in his legs.  

Absent medical evidence of a current disability, the Board 
must find that the first Caluza element of a well grounded 
claim is not satisfied and, therefore, that the veteran's 
claim in this case for service connection for a bilateral leg 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Board must again point out that its duty to 
assist the veteran in the development of his claim, as 
stipulated in 38 U.S.C.A. § 5107(a) does not arise until a 
claim is shown to be well grounded.  The Board also notes 
that the veteran is free to submit new and material evidence, 
and reopen his claim for service connection, at any time.





ORDER

A claim for entitlement to service connection for a bilateral 
leg disorder is not well grounded, and is accordingly denied.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

